 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 1 of 15 PageID #:2022



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


RENETRICE R. PIERRE,
Individually and on Behalf
of others Similarly
Situated,

                Plaintiff,                 Case No. 16 C 2895

           v.                              Judge Harry D. Leinenweber

MIDLAND CREDIT MANAGEMENT,
INC., a Kansas Corporation,

                     Defendant.


                      MEMORANDUM OPINION AND ORDER

     Plaintiff Renetrice Pierre, individually and on behalf of a

class, alleges that Defendant sent debt collection letters that

violated the Fair Debt Collection Practices Act (FDCPA). Pierre

raised two FDCPA claims:       (1) a class claim that Defendant falsely

represented the status of the debt, used deceptive means to attempt

to collect the debt, and used unfair or unconscionable means to

attempt to collect the debt; and (2) an individual claim that

Defendant falsely represented the amount of Pierre’s debt. On

February   5,   2018,   the   Court    granted    summary    judgment    as   to

liability on Count I in favor of Pierre and the class. On July 29,

2019, approximately one month before a jury trial was set to begin

in this case, Defendant moved to dismiss Count I on the basis that

Pierre lacks standing. Defendant moved in the alternative to
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 2 of 15 PageID #:2022



decertify the class. For the reasons stated herein, Defendant’s

Motion to Dismiss (Dkt. No. 152) and Motion to Decertify Class

(Dkt. No. 177) are denied.

                              I.    BACKGROUND

     The Court laid out the factual background of this case in

greater detail in its summary judgment opinion, Pierre v. Midland

Credit Mgmt., Inc., No. 16 C 2895, 2018 WL 723278 (N.D. Ill. Feb.

5, 2018), and will provide only a brief overview of the facts here.

Pierre accumulated debt on a credit card account with Target

National Bank. She failed to pay off the debt and went into

default.   Target   National       Bank   sold   Pierre’s    debt   to   Midland

Funding,   LLC   (“Midland    Funding”)      for   which    Defendant    Midland

Credit Management, Inc. (“Midland Credit”) is a debt collector.

     Midland Credit mailed Pierre a debt collection letter in

September of 2015. The letter stated that Pierre had a “current

balance” of $7,578.57. (Demand Let., Ex. A to Pl.’s Sec. Am.

Compl., Dkt. No. 40-1.) The letter encouraged Pierre to “[a]ct now

to maximize your savings and put this debt behind you.” (Id.) The

letter then presented three “options”: (1) 40% off the advertised

balance if Pierre paid $4,647.14 by a “due date” of October 2,

2015; (2) 20% off if Pierre made 12 monthly payments of $505.23,

with the first payment “due” on October 2, 2015; and (3) payments




                                     - 2 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 3 of 15 PageID #:2022



“as low as $50 per month.” (Id.) Finally, the letter included the

following disclosure:

     The law limits how long you can be sued on a debt.
     Because of the age of your debt, we will not sue you for
     it, we will not report it to any credit reporting agency,
     and payment or non-payment of this debt will not affect
     your credit score.

(Demand Let.) However, at the time Midland Credit sent the letter,

the statute of limitations on a collection action for Pierre’s

debt had run. See 735 ILCS 5/13-205. Thus, it would have been

impossible for Midland Funding or Midland Credit to sue Plaintiff

to recover the debt in question.

     Pierre filed suit in March of 2016. She brought two counts:

(1) a putative class claim that Defendant falsely represented the

status of the debt, used deceptive means to attempt to collect the

debt, and used unfair or unconscionable means to attempt to collect

the debt; and (2) an individual claim that Defendant falsely

represented the amount of Pierre’s debt.

     On April 21, 2017, the Court certified a class defined as

follows:

     All persons with Illinois addresses to whom Midland
     Credit Management, Inc. sent, from March 7, 2015 through
     March 7, 2016, a letter containing the following
     statement: “The law limits how long you can be sued on
     a debt. Because of the age of your debt, we will not sue
     you for it, we will not report it to any credit reporting
     agency, and payment or non-payment will not affect your
     credit score.




                                     - 3 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 4 of 15 PageID #:2022



Pierre v. Midland Credit Mgmt., Inc., No. 16 C 2895, 2017 WL

1427070, at *11 (N.D. Ill. Apr. 21, 2017).

       On February 5, 2018, the Court granted summary judgment as to

liability on Count I in favor of Pierre and the class. Defendant

now moves to dismiss Count I under Federal Rule of Civil Procedure

12(b)(1) for lack of standing or, in the alternative, to decertify

the class. The Court will address each in turn.

                              II.   DISCUSSION

                         A. Rule 12(b)(1) Standard

       A motion to dismiss under Federal Rule of Civil Procedure

12(b)(1) challenges a court’s subject matter jurisdiction. If a

plaintiff cannot establish standing to sue, dismissal under Rule

12(b)(1) is the appropriate disposition. American Federation of

Government Employees, Local 2119 v. Cohen, 171 F.3d 460, 465 (7th

Cir.     1999). In   evaluating      a    challenge     to     subject     matter

jurisdiction, the court must first determine whether a factual or

facial challenge has been raised. Silha v. ACT, Inc., 807 F.3d

169, 173 (7th Cir. 2015) (citing Apex Dig., Inc. v. Sears, Roebuck

& Co., 572 F.3d 440, 443 (7th Cir. 2009)). Here, Defendant raises

a factual challenge, and contends that “there is in fact no subject

matter    jurisdiction,”     even    if      the   pleadings     are     formally

sufficient. Id. In reviewing a factual challenge, the court “may

look beyond the pleadings and view any evidence submitted to



                                     - 4 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 5 of 15 PageID #:2022



determine if subject matter jurisdiction exists.” Id. As the party

invoking federal jurisdiction, the plaintiff bears the burden of

establishing the elements of Article III standing.                  Silha, 807

F.3d at 173 (citations omitted).

                                  B. Standing

      Defendant argues that Count I of this case should be dismissed

under Rule 12(b)(1) because Pierre and the class lack standing to

pursue their claims. To establish Article III standing, a plaintiff

must show: “(1) [she] has suffered an ‘injury in fact’ that is (a)

concrete   and      particularized   and     (b)   actual   or   imminent,   not

conjectural or hypothetical; (2) the injury is fairly traceable to

the challenged action of the defendant; and (3) it is likely, as

opposed to merely speculative, that the injury will be redressed

by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–181 (2000) (citation

omitted). In Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), the

Supreme Court held that “Article III standing requires a concrete

injury even in the context of a statutory violation.” Id. at 1549.

      Defendant contends that Pierre failed to establish that she

suffered an injury in fact. Defendant cites to two primary sources

in   support   of    that   argument:   a    recent   Seventh    Circuit   case,

Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329 (7th Cir.

2019), and Pierre’s deposition testimony.



                                     - 5 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 6 of 15 PageID #:2022



                     1.    Casillas and Recent Caselaw

       In Casillas, a debt collector’s letter allegedly violated the

FDCPA by omitting the required notice that a consumer’s dispute of

a debt must be in writing. Casillas, 926 F.3d at 331. The Seventh

Circuit found that the plaintiff lacked standing because she

alleged only a “bare procedural violation.” Id. (citing Spokeo,

136 S.Ct. at 1549). Important to the Court’s reasoning in Casillas

was the fact that the plaintiff:

       [D]id not allege that [defendant’s] actions harmed or
       posed any real risk of harm to her interest under the
       Act. . . . [S]he did not allege that she ever even
       considered contacting [defendant] . . . She complained
       only that her notice was missing some information that
       she did not suggest that she would ever have used.

Casillas, 926 F.3d at 334.

       Speaking more broadly to standing in FDCPA and other statutory

right cases, Casillas emphasized that “the fact that Congress has

authorized a plaintiff to sue a debt collector who ‘fails to comply

with   any   requirement    [of   the    FDCPA]’     does   not   mean   that   [a

plaintiff] has standing.” Id. at 333 (citing Spokeo, 136 S.Ct. at

1549). Article III requires a “concrete injury even in the context

of a statutory violation.” Id. Thus, an FDCPA plaintiff cannot

demonstrate    standing     simply      by     pointing     to    a   “procedural

violation.”    Id.   She   must   show       that   the   violation    harmed   or

presented an appreciable risk of harm to the underlying interest




                                     - 6 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 7 of 15 PageID #:2022



that Congress sought to protect. Id. at 333 (citing Groshek v.

Time Warner Cable, Inc., 865 F.3d 884, 887 (7th Cir. 2017)).

      However, the case at hand is distinguishable from Casillas.

First and foremost, this case concerns not an incomplete letter,

but a deceptive letter. In its summary judgment opinion, this Court

found that Midland Credit’s letter was misleading as a matter of

law, in violation of 15 U.S.C. § 1692e. See Pierre v. Midland

Credit Mgmt., Inc., No. 16 C 2895, 2018 WL 723278, at *4 (N.D.

Ill. Feb. 5, 2018). More specifically, the Court held that the

letter violated 15 U.S.C. § 1692e(10), which prohibits the use of

“any false representation or deceptive means to collect or attempt

to   collect   any   debt   or   to    obtain   information     concerning        a

consumer.” Id. at *7. This takes Count I out of the realm of a

“bare procedural violation.”

      The Eastern District of Wisconsin recently made a similar

distinction when considering whether a plaintiff who received a

deceptive debt collection letter had suffered an injury in fact:

      The court finds . . . Casillas distinguishable . . . in
      that [it] involved claims of omission; the defendants
      allegedly did not do something they were required to do.
      That is not the nature of plaintiffs’ claims here. They
      allege not that they were uninformed but that they were
      misinformed. . . . If a consumer is misinformed, rather
      than merely uninformed, the risk of harm is greater.

Untershine v. Encore Receivable Mgmt., Inc., No. 18-CV-1484, 2019

WL 3766564, at *3 (E.D. Wis. Aug. 9, 2019). That court found that



                                      - 7 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 8 of 15 PageID #:2022



“misinformation     created      an   appreciable    risk     of   harm    to   the

plaintiffs.” Id. at *4. Courts in this District have come to

similar   conclusions.     See    Marlene     Sparrow   Oloko      v.   Receivable

Recovery Services, LLC, No. 17-CV-7626, 2019 WL 3889587, at *3

(N.D. Ill. Aug. 19, 2019) (finding injury in fact post-Casillas

because the letter in question created confusion, presenting an

appreciable risk of imminent harm to the interest Congress sought

to protect: receiving accurate information about one’s debt);

Richardson v. Diversified Consultants, Inc., No. 17-CV-4047, 2019

WL 3216030, at *4 (N.D. Ill. July 17, 2019) (finding injury in

fact    post-Casillas     because       the   plaintiff     received      a     debt

collection letter that allegedly misrepresented the amount of debt

owed—“an injury of the kind Congress sought to protect against

through the FDCPA”).

       Second,    Casillas       concerned      a    statutory          disclosure

requirement.     Accordingly,     the    Seventh    Circuit     emphasized       the

distinction between an “informational injury” that relates to

“substantive information” versus “notice of statutory rights.” See

Casillas, 926 F.3d at 335; Robertson v. Allied Sols., LLC, 902

F.3d 690, 694 (7th Cir. 2018) (“An informational injury is concrete

if the plaintiff establishes that concealing information impaired

her ability to use it for a substantive purpose that the statute

envisioned.”) The FDCPA violation at issue here was not a mere



                                      - 8 -
    Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 9 of 15 PageID #:2022



failure     to    inform    the      recipients           of    the    letter    of   required

statutory        disclosures.        Rather,         it        was    substantive,     as   it

deceptively sought to entice action by the recipients.

        Third, as the Untershine opinion observed, Casillas “did not

overrule any prior Seventh Circuit decision, and the court took

pains      to     distinguish        cases      that            appeared    inconsistent.”

Untershine, 2019 WL 3766564, at *9. And Pantoja v. Portfolio

Recovery Assocs., LLC, 852 F.3d 679, 684 (7th Cir. 2017), cert.

denied, 138 S. Ct. 736 (2018), is still binding precedent in the

Seventh      Circuit.      In    Pantoja,      the        Seventh      Circuit    considered

whether a similar letter, which attempted to collect a debt barred

by the statute of limitations without warning debtors that a

payment could revive the debt, was deceptive as a matter of law.

The court found that such a letter was deceptive for two reasons:

(1) it “does not even hint, let along make clear to the recipient,

that if he makes a partial payment or even just a promise to make

a    partial     payment,       he   risks    loss        of     the   otherwise      ironclad

protection of the statute of limitations,” and (2) it “did not

make clear to the recipient that the law prohibits the collector

from suing to collect this old debt.” Pantoja, 852 F.3d at 684.

Pantoja emphasized “the danger” that such a letter presents to its

recipients—a danger that “[o]nly the rarest consumer-debtor will

recognize.” Id. at 864. As the court noted, waiving an absolute



                                             - 9 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 10 of 15 PageID #:2022



defense under the statute of limitations would put the consumer in

a “much worse legal position” than she would have been in before

making a payment or promising to pay. Id. at 865. “Silence about

that significant risk of losing the protection of the statute of

limitations renders [defendant’s] dunning letter misleading and

deceptive as a matter of law.” Id. Though this analysis was in the

context of whether the letter was misleading as a matter of law,

it is relevant to the injury in fact analysis. The Seventh Circuit

has held that misleading a consumer about the possibility of

reviving a statute of limitations is a “significant risk” and a

“danger.” Id. at 864-65. This supports the notion that the FDCPA

violation in this case harmed or presented an appreciable risk of

harm to the underlying interest that Congress sought to protect,

as Casillas requires. See Casillas, 926 F.3d at 333.

                           2.   Pierre’s Deposition

     Defendant contends that Pierre disclaimed any injury in fact

under   Spokeo    and    Casillas    because     she   testified      that   she

“understood she was not going to be sued by defendant”; “knew her

debt ‘was an old debt’ and that she never had any intention of

paying it”; “‘understood everything’ in the letter”; “knew she

‘didn’t owe the money’”; and that the letter “did not cause her to

do anything different than she otherwise would have done.” (Def.’s

Mot. to Dismiss at 7, Dkt. No. 152.) These characterizations are



                                     - 10 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 11 of 15 PageID #:2022



misleading. In her deposition, Pierre stated repeatedly that the

letter   caused      her    significant    fear   and    confusion     about   the

possibility that Midland Credit would sue her or otherwise try to

collect her old debt. (See, e.g., Pierre Dep. at 31:7-13, Ex. A to

Pl.’s Resp., Dkt. No. 179-1 (“I have a legal—basically some type

of demand saying that I owe them even more money . . . and that

it’s due as of this day, which I was dismayed about and also afraid

that they would try to, you know, sue me again.”).) She experienced

emotional distress, as she believed Midland Credit could sue her

and   damage   her    credit    report.   (Id.    at    108:21-109:6    (“Q:   How

specifically have you been damaged by the allegations asserted in

your amended complaint? A: [E]motional distress. Q: How? A: Because

of the fear of again having a case reopened in the 19th Circuit or

in a different court . . . the agitation and anxiety of this

possibly finding a way on my credit report.”).)               Pierre contacted

Midland Credit after receiving the letter to contest its collection

efforts.   (Id.      at    48:18-23;   119:11-12;      123:20-22.)   Defendant’s

assertion that Pierre “understood everything in the letter” is

particularly misleading. In fact, Pierre testified as follows:

      Q: When you got this letter, did you read the entire
      thing?
      A: Yeah. Yep, I did.
      Q: Was there anything in this letter that you did not
      understand?
      A: I didn’t understand why they were—why I had this in
      the first place.
      Q: Okay. Anything else?


                                       - 11 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 12 of 15 PageID #:2022



     A: As far as what it says, did I not understand anything?
     Q: Right.
     A: No, I understood everything. I understood that they
     were trying to say that they . . . were trying to work
     something out . . . I saw a due date. I understood that
     they wanted payment before too long. . . . I was
     befuddled as to how to – like how can they come back and
     ask me for this – for any money, 50 cents, in regard to
     Target National Bank, that account, when it’s been –
     when the case has been dismissed.

(Pierre Dep. at 112:14-114:1.) Read in context, Pierre’s comment

that she “understood everything” clearly relates back to counsel’s

question   about    whether    she   read     the   letter   and   followed   the

language therein. It is not a concession by Pierre that she was

not misled or confused by the letter—quite the opposite. Pierre

states that she “understood” the letter to contain a due date for

payment, a time by which Midland Credit was demanding payment.

Pierre is quite unlike the plaintiff in Casillas who had no

intention of using the information she was not given. See Casillas,

926 F.3d at 334. Thus, Defendant’s argument regarding Pierre’s

deposition is unavailing.

     Plaintiffs have demonstrated an injury in fact beyond a mere

procedural violation. Protecting consumers from misinformation and

misleading representations is one of the concrete interests that

Congress sought to protect via the FDCPA. See Pantoja, 852 F.3d at

681 (discussing 15 U.S.C. § 1692e). And the violation at issue in

Count I certainly presented an appreciable risk of harm to the

underlying interest that Congress sought to protect. Casillas, 926


                                     - 12 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 13 of 15 PageID #:2022



F.3d at 333 (citing Groshek, 865 F.3d at 887). Because Plaintiffs

were misinformed and misled about the status of their debt as a

matter of law, as opposed to merely uninformed of procedural rights

they had no intention of exercising, as was the case in Casillas,

the Court finds that Plaintiffs have suffered an injury in fact.

Accordingly, the Court finds that Plaintiffs have standing, and

Defendant’s motion to dismiss is denied.

                           C. Motion to Decertify

      As a final note on the subject of standing, the Court notes

that Defendant’s Motion to Dismiss alternatively claimed that

Pierre, “Plaintiff,” and “Plaintiffs” had not suffered an injury

in fact. Thus, the Motion to Dismiss is ambiguous as to whether

Defendant was arguing that just Pierre, or Pierre and the entire

class, lacked standing. (Compare Def.’s Mot. to Dismiss at 2, 12

(seeking “dismissal of the individual and class claims [under Count

I]”), with at Def.’s Mot. to Dismiss at 11 (“[P]laintiff does not

claim that she made or tried to make a partial payment on her debt,

or that she ever had any intention of doing so.”).) Perhaps

Defendant reasoned that if Pierre did not have standing, the entire

class action should be dismissed. However, a district court may

substitute an alternative representative from the class to serve

as   the   named   plaintiff   if   the   named   plaintiff’s     standing     is

eliminated after certification. See Randall v. Rolls-Royce Corp.,



                                     - 13 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 14 of 15 PageID #:2022



637 F.3d 818, 826 (7th Cir. 2011); Chapman v. Wagener Equities,

Inc., No. 09 C 07299, 2012 WL 6214597, at *7 (N.D. Ill. Dec. 13,

2012); Johnson v. Midland Career Inst., No. 93 C 1363, 1996 WL

54187, at *3 (N.D. Ill. Feb. 8, 1996).

     Regardless of the ambiguity about the scope of Defendant’s

standing arguments in its Motion to Dismiss, Defendant later made

clear in its Motion to Decertify the Class that it believes the

entire   class   lacks    standing.    Though    the   Motion    to   Decertify

purports    to   challenge     the   ascertainability,       typicality,     and

superiority of the current certified class, the primary argument

in this Motion is that “no class may remain certified that contains

members lacking Article III standing.” (Def.’s Mot. to Decertify

at 2, Dkt. No. 177.) Defendant thus delves back into its argument

that many members of the class have not suffered an injury in fact

under Casillas. Defendant urges that the Court would need to

conduct individualized inquiries to confirm whether each member of

the class in fact suffered harm as Pierre did. This argument

against class standing fails for the same reasons the argument

against Pierre’s standing did. The letter at issue was misleading

and deceptive as a matter of law: a violation of a statutory right

that presented an appreciable risk of harm to the recipients. All

68,754 class members who received one of three materially identical

versions of the letter at issue thus suffered the injury of being



                                     - 14 -
 Case: 1:16-cv-02895 Document #: 197 Filed: 08/28/19 Page 15 of 15 PageID #:2022



misled   and    deceived.    The   Court       will   not   require   individual

depositions of every member confirming that they were in fact

misled by what the Court already determined at summary judgment to

be misleading as a matter of law.          See Pierre, 2018 WL 723278, at

*4 (finding the letter misleading on its face).

     To the extent that the Motion to Certify contains valid

arguments      regarding    the    ascertainability,          typicality,    and

superiority of the class, the Court declines to rule on them at

this time—though it will address them prior to trial. To the extent

that the Motion to Certify merely applies Defendant’s injury in

fact argument to the class as a whole, it is denied.

                               III.     CONCLUSION

     For the reasons stated herein, Defendant’s Motion to Dismiss

(Dkt. No. 152) is denied. Defendant’s Motion to Decertify Class

(Dkt. No. 177) is denied in part and continued in part. The Court

will address the remaining Rule 23 arguments and the parties’

motions in limine at the August 29, 2019 status hearing.

IT IS SO ORDERED.




                                      Harry D. Leinenweber, Judge
                                      United States District Court

Dated: 8/28/19


                                      - 15 -
